State's counsel insist that though the *Page 372 
evidence may not be adequate to show that appellant transported the suit-case containing the whisky, it is sufficient to support the theory that he transported the quart of whisky which was found in his pocket. The negro from whom the officer had bought some whisky was seen on the gallery of what is called the "Commissary" and a white man was with him. The suit-case was on the gallery. The evidence is silent touching any removal of the suit-case which contained several bottles of whisky.
The State relies upon the declaration of the witness Garza that:
"We got a suit-case containing several bottles of whisky from them, and one bottle out of the white man's pocket. . . . They were near the porch of the Commissary when we arrested them;" and upon the testimony of Soto, the officer who made the arrest that; ". . . the defendant and the negro, Jesse Gardley had started away and had only gone a short distance. I followed them and arrested them, I took from them the suit case which contained ten bottles of corn whisky, and the white man had one bottle of corn whisky in his pocket."
The witness testified further:
"I simply arrested him and found the whisky on him, but can't say where nor when he got it, and can't say whether he got it from the negro on the commissary gallery or not, and can't say hemoved the whisky any distance whatever."
Neither of the witnesses explained what they meant by a short distance, nor did they make it plain that the suit-case was moved at all, and from the state of the record, we are unable to reach a different conclusion from that expressed in the original opinion. The motion is overruled.
Overruled.